Citation Nr: 0331631	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim to establish basic eligibility for nonservice-
connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had service with the new Philippine Scouts from 
April 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Having considered the record and the applicable law, the 
Board finds that this matter is ready for appellate review.

The Board observes that by statement received in June 2000, 
the appellant stated that he desired to reopen a claim of 
entitlement to service connection for various disorders, 
which had been denied by rating action dated in December 
1998.  Because adjudicative action has not been taken with 
regard to the appellant's request to reopen his claim of 
entitlement to service connection, this matter is referred to 
the RO for appropriate action.    


FINDINGS OF FACT

1.  The service department has verified that the appellant 
served as a member of the new Philippine Scouts from April 
1946 to March 1949. 

2.  In a December 1998 determination, the RO denied the 
appellant VA nonservice-connected pension benefits.  He was 
provided with information concerning his appellate rights and 
did not appeal this determination.

3.  Evidence received since the December 1998 RO decision is 
not new and material.
 
CONCLUSIONS OF LAW

1.  The December 1998 RO decision that denied the appellant 
VA nonservice-connected pension benefits is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2002).

2.  New and material evidence has not been received, and the 
appellant's claim for eligibility for nonservice-connected 
pension benefits is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that his service with the New Philippine 
Scouts should entitle him to nonservice-connected pension 
benefits under 38 U.S.C.A. §§ 1502 and 1521 (West 2002).  
Having carefully considered the appellant's contention in 
light of the applicable law, the Board finds that the claim 
must be denied as a matter of law.  

A December 1998 RO decision denied the appellant nonservice-
connected pension benefits.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2002).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (2002); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a) (2002).  

The appellant was notified of the RO decision regarding VA 
nonservice-connected pension benefits in December 1998.  No 
correspondence was received from him within the appeal 
period.  Therefore, the December 1998 decision is final. 

In June 2001, the RO received the appellant's claim to reopen 
his claim to establish basic eligibility for VA nonservice-
connected pension benefits.  Although the RO noted the prior 
denial of this claim and the RO framed the issue as one 
requiring new and material evidence to reopen, the discussion 
contained in the June 2002 statement of the case addresses 
the issue on the merits without discussion of whether new and 
material evidence has been submitted although that issue is 
part of the same "matter" of whether the appellant is 
eligible for VA nonservice-connected pension benefits.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and material" 
evidence has been presented in this case.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the appellant filed his claim prior 
to that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2002).  Generally, nonservice-connected disability 
pension may be awarded to a veteran of war who has qualifying 
service and is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).  A veteran meets the service 
requirement if he or she served in the "active military, 
naval, or air service" during the time periods listed in 38 
U.S.C.A. § 1521(j).  In order to establish basic eligibility 
for VA disability pension benefits, it is required, in part, 
that the individual in respect to whom pension is claimed be 
a veteran who had active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2002).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b) (2002).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1 (2002).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38  U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2002).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2002).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2002).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2002).

The record reflects that the appellant served in the 
Philippine Scouts from April 1946 to March 1949.  All 
enlistments in the Philippine Scouts between October 6, 1945, 
and June 30, 1947, were in the "New" Philippine Scouts.  See 
38 C.F.R. § 3.40(b) (2002); Laruan v. Principi, 4 Vet. App. 
100 (1993).  New Philippine Scouts are limited, under 38 
U.S.C.A. § 107(b), to VA benefits for compensation for 
service-connected disability or death.  See Laruan, 1 Vet. 
App. at 101.  Under section 107(b), service in the New 
Philippine Scouts is not deemed to be "active military, 
naval, or air service" for purposes of eligibility for 
nonservice-connected pension benefits.  Therefore, the 
appellant, at the time of the December 1998 decision and 
currently does not meet the qualifying service requisite for 
a nonservice-connected pension.

Essentially, the only new evidence with respect to the 
current claim is the appellant's testimony provided at a 
personal hearing in May 2002.  The Board notes that the 
appellant at his May 2003 personal hearing indicated that he 
had guerrilla service which has not been verified in 1944 or 
1945 for about five months before his Philippine Scout 
service.  That information is "new" is the sense that the 
appellant had not set forth this contention previously.  
However, such testimony is not both new and material, and 
thus, sufficient to reopen the appellant's previously denied 
claim.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that 38 
U.S.C.A. § 107(a) renders a member of the Philippine Army and 
guerrilla forces who served before July 1, 1946, ineligible 
for nonservice-connected U.S. veterans benefits.  Fonseca v. 
Derwinski, 2 Vet. App. 54, 55 (1992).  See Fazon v. Brown, 9 
Vet. App. 319, 320-21 (1996) (per curiam order), aff'd, 113 
F.3d 1255 (Fed. Cir. 1997) (table); see also Talon v. Brown, 
999 F.2d 514, 515 (Fed. Cir. 1993) (affirming decision that 
service in Commonwealth Army of the Philippines did not 
qualify for VA pension benefits).  "Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service."  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Further, 
the Board notes that the official documents do not indicate, 
and the appellant has not contended, that he had any service 
that would render him eligible for pension; e.g., service as 
a Regular Philippine Scout.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994); see also 38 C.F.R. § 3.8(a).

The law is clear that persons with service in the Philippine 
Commonwealth Army, USAFFE, including the recognized 
guerrillas, or service with the new Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for purposes of qualifying for VA benefits 
except for certain specified benefits.  Pension is not a 
specified benefit, so it is not available to a former "New" 
Philippine Scout.  See 38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.40(b), (c), (d) (2002).  Accordingly, as the 
appellant's claim for eligibility for nonservice-connected 
pension benefits in this case essentially turns on the law 
and not the facts, the Board must find that the appellant's 
claim is not reopened.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in cases where the law is dispositive of the 
claim, the claim should be denied due to a lack of 
entitlement under the law).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act (VCAA) should 
be undertaken.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  In this regard, the Board notes 
that the record does not appear to contain a specific VCAA 
notice letter to the appellant.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d) (2002).  The 
Court has held that the statutory and regulatory requirements 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The Court has also held that VA has no duty to 
notify or to assist the appellant in developing evidence if 
no reasonable possibility exists that any assistance would 
aid the appellant in establishing eligibility for VA benefits 
due to the nature of the appellant's military service.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  In this regard, 
the Board does note that there is a VA letter dated in 
January 2002 in which the RO reminded the appellant that his 
claim had been previously denied, that he needed new and 
material evidence to reopen that finally denied claim, and 
then described the nature of the new and material evidence 
that he could submit to reopen his claim.  However, based on 
the discussion regarding the VCAA as set forth above, the 
Board finds that any further action pursuant to the VCAA is 
unnecessary.  See Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to 
be avoided). 


ORDER

New and material evidence not having been presented, the 
claim for eligibility for nonservice-connected disability 
pension benefits is not reopened and the benefits sought on 
appeal are denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



